Citation Nr: 0626310	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-01 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from April 1945 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which determined that a rating in excess 
of 30 percent for the veteran's service-connected bilateral 
pes planus was not warranted.  

In July 2006, the Board granted the veteran's motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c) 
(2005).

The veteran failed to report for a hearing which was 
scheduled to be held by a Veterans Law Judge via 
videoconference on March 27, 2006.

The record raises claims to reopen the issues of entitlement 
to service connection for a heart disorder and arthritis of 
the hips.  These issues, however, are not currently developed 
or certified for appellate review.  Accordingly, these 
matters are referred to the RO for appropriate consideration.  
 

FINDING OF FACT

The veteran's bilateral pes planus is not manifested by 
pronounced bilateral acquired flatfoot manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, and marked inward displacement and severe spasm of the 
tendo Achillis on manipulation which is not improved by 
orthopedic shoes or appliances.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and implementing regulations apply 
in the instant case.  Under the VCAA, VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  A 
notice letter dated in February 2003 informed the veteran 
what type of evidence was necessary to support his claim.  A 
subsequent undated letter afforded the veteran similar 
notice.  He did not respond to either letter with additional 
evidence.  The claim was readjudicated in a June 2005 
supplemental statement of the case, and in a March 2006 
statement the representative informed VA that the veteran had 
"no more evidence to submit."  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) include a duty to explain how an effective 
date is assigned.  The Court held that upon receipt of a 
claim 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with various 
forms of notice, to  include that cited above, which notified 
him of what type of information and evidence was needed to 
substantiate his claim for an increased rating.  Notably, he 
was not provided with notice of the type of evidence 
necessary to establish an effective date.  Despite this 
failure the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Simply put because the 
preponderance of the evidence is against the appellant's 
claim for a higher rating any questions as to the appropriate 
effective date to be assigned are moot.

The Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Indeed, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence as it pertains to the instant claim, any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here, however, the notice provided since the 
March 2003 rating decision fulfilled the requirements of 38 
U.S.C.A. § 5103(a).  The appellant was provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notice.  The actions taken by VA 
have cured any error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Factual Background

The veteran claims entitlement to a rating in excess of 30 
percent for his service-connected bilateral pes planus.  The 
RO denied this claim in March 2003 because, in pertinent 
part, the regulatory criteria for a higher rating were not 
met.  

Service medical records reveal that bilateral pes planus was 
diagnosed in 1945.  

Service connection for pes planus was granted in a May 1946 
rating decision.  A zero percent evaluation was assigned, 
effective from November 18, 1945.  The veteran did not appeal 
this decision.  

A June 1947 VA examination report includes a diagnosis of 
third degree pes planus.  

A June 1972 rating decision increased the disability 
evaluation for the pes planus to 10 percent, effective from 
May 4, 1972.  The veteran did not appeal this decision.

A September 2001 VA X-ray report shows findings of left foot 
flat foot and hammertoes deformities.  Soft tissue swelling 
was also observed.  

The report of a May 2002 VA feet examination notes that the 
veteran complained of left foot pain.  The veteran denied 
using corrective shoes or shoe inserts.  Examination showed 
that the veteran walked unsteadily, and also rose on his toes 
unsteadily and slowly.  No calluses were on either sole, but 
corns were noted over the fourth right toe and both fifth 
toes.  Neither tenderness nor edema was evident, but marked 
flat feet were observed.  There was no pain on manipulation 
of the Achilles tendon.  There was mild hallux valgus.  Flat 
feet and hammertoes were diagnosed following x-ray studies.  

A July 2002 rating decision increased the disability 
evaluation for the "bilateral" pes planus to 30 percent, 
effective from December 4, 2001.  The veteran did not appeal 
this decision.

A January 2003 VA outpatient treatment record shows that the 
veteran was seen for complaints of pes planus and foot pain.  
Custom shoes were ordered.  

The report of a February 2003 VA feet examination notes that 
the veteran complained of foot pain, and muscle spasms at 
night.  The veteran was noted to use corrective shoes (with 
inserts), a walker, and a cane.  Examination showed no 
calluses or corns.  The veteran's flat feet were described as 
"marked, severe."  A hammertoe deficiency was noted, as was 
diffuse soft tissue swelling and mild hallux valgus  In 
pertinent part, severe flat feet was diagnosed.  

The report of an August 2004 VA feet examination notes that 
the veteran complained of intermittent bilateral foot pain, 
greater on the left which was precipitated by walking.  
Corrective shoes and inserts did not provide much relief.  
Examination revealed no abnormal weight bearing.  Moderate 
bilateral valgus was observed.  No hallux valgus was shown.  
The Achilles tendon was midline bilaterally, and the right 
Achilles was tender to pain.  Bilateral pes planus was 
diagnosed.  Bilateral X-ray examination of the feet showed 
osteopenia and small heel spurs.  

A September 2004 VA outpatient treatment record shows that 
the examiner noted that the veteran's custom shoes appeared 
to fit well.  

A March 2005 VA outpatient treatment record shows that 
examination revealed fixed bilateral pes planus, and 
tenderness to deep palpation.  There was 4/5 eversion and 
dorsiflexion, and decreased sensation to monofilament 
testing.  Custom molded shoes were noted to be in good 
condition, but new shoes were ordered.  An addendum noted 
that the veteran complained of tightness with his custom 
molded shoes.  The physician added that no skin deformity was 
evident, but there was a significant foot deformity.  A 
separate consultation noted that the veteran suffered from 
onychomycosis of the toenails.

In an April 2005 VA outpatient clinic report the veteran was 
noted to have bilateral pes planovalgus secondary to a 
posterior tear/tendonitis.  This dysfunction was described as 
dynamic, and the deformity was noted to progress.  While the 
veteran's rigid foot deformity was surgically correctable, 
such surgery was not recommended due to the appellant's 
nonservice connected peripheral vascular disease.

An August 2005 VA outpatient treatment note recorded a 
finding that the veteran's gait abnormality was due to 
peripheral neuropathy and severe degenerative joint disease 
of the knees.  The appellant's flat feet were not associated 
with any gait abnormality. 


Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. at 202.  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's pes planus is currently evaluated as 30 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code (Code) 
5276.  Under this Code, a higher 50 percent rating is 
warranted for pronounced bilateral acquired flatfoot 
manifested by marked pronation, extreme tenderness of the 
plantar surfaces of the feet, and marked inward displacement 
and severe spasm of the tendo Achillis on manipulation which 
is not improved by orthopedic shoes or appliances.  38 C.F.R. 
§ 4.71a, Code 5276.

Analysis

After reviewing the evidence of record the Board finds that 
the preponderance of the evidence is against entitlement to 
an increased evaluation for bilateral pes planus.  Hence, the 
Board concludes that the 30 percent evaluation fully 
contemplates the level of disability due to the veteran's 
service-connected bilateral pes planus.  Although the veteran 
has numerous disabilities of his feet, some service connected 
(pes planus) and some note (peripheral vascular disease, 
onychomycosis), and while acknowledging that he does have a 
foot disorder, none of the above-discussed medical evidence, 
including the reports of numerous VA feet examinations, shows 
that his bilateral pes planus is manifested by marked 
pronation.  Objective study further does not show extreme 
tenderness of the plantar surfaces of the feet due to pes 
planus.  Further, a marked inward displacement and severe 
spasm of the tendo Achillis on manipulation which is not 
improved by orthopedic shoes or appliances is also not shown.  
As such, the preponderance of the evidence is against a 
rating in excess of 30 percent for pes planus, and the claim 
is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board, 
however, finds no section that provides a basis upon which to 
assign a higher disability evaluation for the bilateral pes 
planus.


ORDER

A rating in excess of 30 percent for pes planus is not 
warranted.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


